Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed on 02/25/2021 overcome the previously cited objections to the specification and thus the objections have been withdrawn.
Claim Objections
The amendments to the claims filed on 02/25/2021 overcome the previously cited objections to the claims and thus the objections have been withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims filed on 02/25/2021 overcome the rejections under 35 U.S.C 112 cited in the previous office action, so these rejections are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Yeoh (US 20060246725 A1).
Claim 1:
Zelner teaches drying a constituent (Fig. 3 element 320; col 3 line 39-40), calcining the dried constituent (Fig. 3 element 330; col 3 line 40-42), pulverizing and separating the fully reacted constituent (Fig. 3 element 340; col 3 line 43-44), hot-pressing to form a target (col 3 line 46-47), and performing PVD using the target (col 5 line 41-44). However, Zelner does not teach vacuum annealing the powder after pulverizing and separating and that the highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C.
Yeoh (US 20060246725 A1) teaches the annealing of a metal powder, either in an inert atmosphere or under vacuum, at approximately 850 °C (greater than 800 °C and no greater than 900 °C) prior to forming it into a sputtering target using methods known in the art (e.g. hot-pressing) (para 0028). Because Yeoh teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner before hot-pressing with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The annealing step of Yeoh is performed before compression of the powder into a target (para 0028) and therefore the annealing step occurs without physical densification of the powder.
Claims 3-14:
Regarding claim 3, Zelner teaches using the target to form a multicomponent dielectric film by PVD (claim 1). Additionally, Zelner in view of Yeoh teaches the vacuum annealing temperature of 850 °C (Yeoh para 0028) and hot-pressing temperature of 1000 to 2000 °C (Zelner col 6 line 12-14). Therefore, Zelner in view of Yeoh teaches the highest vacuum annealing temperature (850 °C) is both less than 900 °C and below the lowest hot-press temperature (1000 °C). 
Regarding claim 4, Zelner teaches a deposition rate between 9 and 18 nanometers per minute and a density of at least 99% (claim 1). Zelner teaches at least 99% density but does not explicitly teach greater than 99% density. However, one would have expected the use of any value within the Zelner range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of 
Regarding claim 5, though Zelner does not explicitly teach a temperature range of 1200 to 1500 °C, Zelner teaches a hot-pressing temperature of 1000 to 2000 °C (col 6 line 12-14). One would have expected the use of any value within the Zelner range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperatures within 1000 to 2000 degrees Celsius, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, Zelner teaches selecting a first major constituent, second major constituent, and at least one minor constituent (claim 1), wherein the first major constituent is selected from a first group consisting essentially of TiO2, Ta2O5, Nb2O5, or ZrO2 (Fig. 3 element 312; col 3 line 28-30), wherein the second major constituent is selected from a second group consisting essentially of a carbonate, an acetate, an oxalate, or a propionate (Fig. 3 element 314; col 4 line 50-53; col 5 line 6-8), and wherein the minor constituent is selected from a third group consisting essentially of a nanopowder, a gel, an alkoxide or combinations thereof (claim 1; Fig. 3 element 316); and forming a mixture of constituents consisting essentially of the first major constituent, second major constituent, and the minor constituent in a single mixing step (claim 1), wherein the mixture of constituents is the constituent that is dried by the drying (claim 1; Fig. 3 element 310, 320).
Regarding claim 7, Zelner teaches the first major constituent is TiO2 (claim 11). 
Regarding claim 8, Zelner teaches the first major constituent is Ta2O5
Regarding claim 9, Zelner teaches the first major constituent is Nb2O5 (col 3 line 28-30).
Regarding claim 10, Zelner teaches the first major constituent is ZrO2 (claim 11).
Regarding claim 11, Zelner teaches the second major constituent is BaCO3 (claim 11).
Regarding claim 12, Zelner teaches the second major constituent is Pb(CH3COO)2 (claim 11).
Regarding claim 13, Zelner teaches that calcining is performed within 100 degrees Celsius of a temperature of solid state reaction of each of the first major constituent, second major constituent, and at least one minor constituent (claim 3).
Regarding claim 14, Zelner teaches that nanopowder is selected from a fourth group consisting essentially of a rare-earth metal oxide nanopowder, a hydroxide nanopowder, a titanate nanopowder, a zirconate nanopowder, a niobate nanopowder, or combinations thereof, and wherein the alkoxide is selected from a fifth group consisting essentially of magnesium ethoxide, aluminum isopropoxide, rare-earth alkoxide, hydroxyacetate, hydroxyoxalate, hydroxypropionate, and combinations thereof (claim 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Yeoh (US 20060246725 A1) as applied to claim 1 above, and further in view of Chao (US 20150171465).
Zelner in view of Yeoh fails to explicitly teach the pulverizing and separating of the vacuum annealed material and hot pressing the vacuum annealed powder material. Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving (para 0163). Additionally, the material of Chao can be deposited by physical vapor deposition (para 0060). It would be obvious to a person having ordinary skill in the art at the time of the invention to pulverize and separate after annealing to maintain a desired size distribution after the annealing  Although hot-pressing is not explicitly mentioned by Chao, the powder processing steps, such as pulverizing and annealing, should be performed before forming a sputtering target final product; therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention to include the additional pulverizing and separating steps taught by Chao between the vacuum annealing and hot-pressing steps of Zelner in view of Yeoh with a reasonable expectation of success and to yield predictable results. Please see MPEP 2144.04.IV.C for details.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Yeoh (US 20060246725 A1) and Chao (US 20150171465).
Claim 15:
Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, Nb2O5, and ZrO2 (col 3 line 28-30), selecting a second major constituent from a second group consisting essentially of BaCO3 or Pb(CH3COO)2 (claim 11), selecting a minor constituent from a third group consisting essentially of a nanopowder, a gel, an alkoxide, or combinations thereof (claim 11), forming a mixture of constituents in a single mixing step (claim 11), drying the mixture (claim 11), calcining the dried mixture (claim 11), pulverizing and separating the fully reacted mixture (claim 11), performing PVD to form a film wherein PVD is performed at a deposition rate of at least 12 nanometers per minute (col 4 line 10-14; claim 6) and the target has a density greater than 99% (claim 6), as described in the claim 4 rejection. Zelner does not teach vacuum annealing the powder, wherein vacuum annealing is performed without physical densification of the first powder of constituents and the highest temperature of vacuum 
The Yeoh teaching and justification for combining vacuum annealing at 850 °C with the Zelner invention are the same as provided in the claim 1 rejection.
The Chao teaching and justification for pulverizing and separating the vacuum annealed material as well as hot-pressing the newly formed powder are provided in the claim 2 rejection.
Claims 16-17:
Regarding claim 16, though Zelner does not explicitly teach a temperature range of 1200 to 1500 °C, Zelner teaches a hot-pressing temperature of 1000 to 2000 °C (col 6 line 12-14). One would have expected the use of any value within the Zelner range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperatures within 1000 to 2000 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. 
Regarding claim 17, Zelner teaches that nanopowder is selected from a fourth group consisting essentially of a rare-earth metal oxide nanopowder, a hydroxide nanopowder, a titanate nanopowder, a zirconate nanopowder, a niobate nanopowder, or combinations thereof, and wherein the alkoxide is selected from a fifth group consisting essentially of magnesium ethoxide, aluminum isopropoxide, rare-earth alkoxide, hydroxyacetate, hydroxyoxalate, hydroxypropionate, and combinations thereof (claim 5).
Claim 18:
Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, Nb2O5, and ZrO2 (Fig. 3 element 312; col 3 line 28-30), selecting a second major 
The Yeoh teaching and justification for combining vacuum annealing at 850 °C with the Zelner invention are the same as provided in the claim 1 rejection.
The Chao teaching and justification for pulverizing and separating the vacuum annealed material are the same as provided in the claim 2 rejection.
Claims 19-20:
Regarding claim 19, Zelner teaches hot-pressing as described in the claim 1 rejection, and Yeoh teaches that annealing the powder produces an oxide dispersion-strengthened powder to be formed into a target (para 0028). Therefore, Zelner in view of Yeoh and Chao would involve the hot-pressing of the vacuum annealed material in powder form as described in the claim 2 rejection.
Regarding claim 20, Zelner teaches that PVD is performed using the target to form a dielectric thin film (claim 1).

Double Patenting
Claims 1, 4, 6-8, and 10-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 11 of U.S. Patent No. 9404175 in view of Yeoh (US 20060246725 A1).
Claim 1: 
Claim 1 of the instant application has the limitations of drying a constituent, calcining the dried constituent, pulverizing and separating the fully reacted constituent, vacuum annealing the first powder, hot-pressing the vacuum annealed material, and performing PVD with the target formed. Claim 1 of the reference teaches all of the aforementioned limitations except for vacuum annealing performed without physical densification of the first powder, wherein a highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C. 
Yeoh (US 20060246725 A1) teaches the annealing of a metal powder, either in an inert atmosphere or under vacuum, at approximately 850 °C (greater than 800 °C and no greater than 900 °C) prior to forming it into a sputtering target using methods known in the art (e.g. hot-pressing) (para 0028). Because Yeoh teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner before hot-pressing with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The annealing step of Yeoh is performed before  the annealing step occurs without physical densification of the powder.
Claims 4, 6-8, and 10-14:
The additional limitations of claim 4 are a physical vapor deposition rate of 9 to 18 nanometers per minute and a target with a density greater than 99%. These limitations are taught by the reference claim 1. Though the reference does not explicitly teach a density greater than 99%, the reference does teach using a density of at least 99% and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) for further details.
The reference claim 11 teaches the additional claim 6 limitations further specifying selecting a first major constituent, second major constituent, and at least one minor constituent, wherein the first major constituent is selected from a first group consisting essentially of TiO2, Ta2O5, or ZrO2, wherein the second major constituent is selected from a second group consisting essentially of a carbonate or an acetate and wherein the minor constituent is selected from a third group consisting essentially of a nanopowder, a gel, an alkoxide or combinations thereof; and forming a mixture of constituents consisting essentially of the first major constituent, second major constituent, and the minor constituent in a single mixing step, wherein the mixture of constituents is the constituent that is dried by the drying.
The additional limitation of claim 7 is taught by the reference claim 11.
The additional limitation of claim 8 is taught by the reference claim 11.
The additional limitation of claim 10 is taught by the reference claim 11.
The additional limitation of claim 11 is taught by the reference claim 11.
The additional limitation of claim 12 is taught by the reference claim 11.
The additional limitation of claim 13 is taught by the reference claim 3.
The additional limitation of claim 14 is taught by the reference claim 5.

Claims 15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 11 of U.S. Patent No. 9404175 in view of Yeoh (US 20060246725 A1) and Chao (US 20150171465).
Claim 15:
The claim 15 limitations include selecting a first major component from a group consisting essentially of TiO2, Ta2O5, and ZrO2 (reference claim 11), selecting a second major constituent from a second group consisting essentially of BaCO3 or Pb(CH3COO)2 (reference claim 11), selecting a minor constituent from a third group consisting essentially of a nanopowder, a gel, an alkoxide, or combinations thereof (reference claim 11), forming a mixture of constituents in a single mixing step (reference claim 11), drying the mixture (reference claim 11), calcining the dried mixture (reference claim 11), pulverizing and separating the fully reacted mixture (reference claim 11), performing PVD to form a film wherein PVD is performed at a deposition rate of at least 12 nanometers per minute (reference claim 6) and the target has a density greater than 99% (reference claim 6). The reference claims do not teach vacuum annealing the powder, wherein vacuum annealing is performed without physical densification of the first powder of constituents and the highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C, pulverizing and separating the vacuum annealed material to provide a second powder, or hot-pressing the second powder.
Yeoh (US 20060246725 A1) teaches the annealing of a metal powder, either in an inert atmosphere or under vacuum, at approximately 850 °C (greater than 800 °C and no greater than 900 °C) prior to forming it into a sputtering target using methods known in the art (e.g. hot-pressing) (para 0028). Because Yeoh teaches that such methods were operable, it would have  The annealing step of Yeoh is performed before compression of the powder into a target (para 0028) and therefore the annealing step occurs without physical densification of the powder.
Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving (para 0163). Additionally, the material can be used as a thin film electrolyte and deposited by physical vapor deposition (para 0060). It would be obvious to a person having ordinary skill in the art at the time of the invention to pulverize and separate after annealing and before hot-pressing to maintain a desired size distribution after the annealing causes some crystallization because a larger grain size distribution can result in a lower density or uniformity than desired in the target after hot-pressing (Zelner col 1 line 59-62; col 3 line 62-65).
Claim 17:
The additional limitations of claim 17 are taught by the reference claim 5.
Claim 18:
The claim 18 limitations include selecting a first major component from a group consisting essentially of TiO2, Ta2O5, and ZrO2 (reference claim 11), selecting a second major constituent from a second group consisting essentially of a carbonate or an acetate (reference claim 11), selecting a minor constituent from a third group consisting essentially of a nanopowder, a gel, 
Yeoh (US 20060246725 A1) teaches the annealing of a metal powder, either in an inert atmosphere or under vacuum, at approximately 850 °C (greater than 800 °C and no greater than 900 °C) prior to forming it into a sputtering target using methods known in the art (e.g. hot-pressing) (para 0028). Because Yeoh teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner before hot-pressing with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The annealing step of Yeoh is performed before compression of the powder into a target (para 0028) and therefore the annealing step occurs without physical densification of the powder.
Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving (para 0163). Additionally, the material can be used as a thin film electrolyte and deposited by 
Claims 19-20:
The additional limitation of claim 19 is hot-pressing the vacuum annealed material in the powder form, which is taught by the reference claim 11 in view of Yeoh and Chao as described in the claim 18 double patenting rejection above.
The additional limitation of claim 20 is taught by the reference claim 1.

Response to Arguments
Applicant’s arguments, see pg. 15-19, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeoh (US 20060246725). While Zelner fails to explicitly teach an annealing temperature between 800 °C and 900 °C, Yeoh teaches annealing a metal powder at a temperature of 850 °C before forming a sputtering target (para 0028). Furthermore, Kano is no longer relied upon in the rejections and thus the arguments regarding Kano teaching away from the claimed temperature range or failing to teach annealing without physical densification are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK S OTT/Examiner, Art Unit 1794        

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794